UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7100



BUTTON JACK RHODES,

                                           Petitioner - Appellant,

          versus


JOSEPH BROOKS,

                                              Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry Coke Morgan, Jr., Senior
District Judge. (CA-03-735)


Submitted:   November 22, 2004         Decided:     December 10, 2004


Before WILLIAMS, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Button Jack Rhodes, Appellant Pro Se. Brian Lee Whisler, Assistant
United States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Button Jack Rhodes, a federal prisoner, appeals the

district   court’s   order   accepting   the   recommendation   of   the

magistrate judge and denying relief on his petition filed under

28 U.S.C. § 2241 (2000).     We have reviewed the record and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court. See Rhodes v. Brooks, No. CA-03-735 (E.D. Va. June

25, 2004).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                AFFIRMED




                                 - 2 -